Citation Nr: 1751576	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for lumbar spine degenerative joint and disc disease prior to March 31, 2016, and in excess of 40 percent from March 31, 2016.

2.  Entitlement to a disability rating in excess of 10 percent for post-traumatic right knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for right knee instability, effective March 31, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1971 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a disability rating in excess of 30 percent for a lumbar spine disability and 10 percent for residuals of a right knee injury.  

In an April 2016 rating decision, the RO granted a 40 percent rating for a lumbar spine disability from March 31, 2016 and a separate 10 percent rating for right knee instability.

In a December 2016 decision, the Board denied disability ratings in excess of 30 percent for a lumbar spine disability prior to March 31, 2016, 40 percent for a lumbar spine disability from March 31, 2016, 10 percent for post-traumatic right knee arthritis, and 10 percent for right knee instability.

In an October 2017 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed an October 2016 joint motion for remand (JMR), vacated the Board's December 2016 decision, and remanded the case for further action consistent with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the JMR, the parties agreed that the March 2016 VA examinations for back and knee conditions are inadequate as they do not sufficiently address any additional functional loss during flare-ups pursuant to Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Further, the Board notes that in Sharp v. Shulkin, 29 Vet.App. 26 (2017), the Court held that examiners must estimate the functional loss that would occur during flare-ups.  Additionally, examiners must name the precipitating and alleviating factors for the flare and estimate "per the veteran" the extent to which flares affect functional impairment.  

In the March 2016 VA examinations, the Veteran reported experiencing flare ups of his lumbar spine and right knee conditions that resulted in functional impairment.  However, the examiner did not address any additional functional loss during flare ups because the Veteran did not experience flare ups during the examinations.  

Further, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. at 169 - 70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Id. at 170.   

The March 2016 VA knee examination provided range of motion results, but did not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range of motion testing was performed and the other tests were deemed not necessary or possible, the examiner  did not state this in their reports.  As this is a determination that requires medical judgment, the Board may not make its own independent findings on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the knee is a weight-bearing joint, a new examination is required.    
 
In light of the above, the Board finds that a remand for new VA examinations is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examinations to address the current severity of his lumbar spine and right knee disabilities.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand. A complete rationale for any opinions must be provided. All indicated tests must be performed.

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for the knee. If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also address the severity, frequency and duration of any flare-ups for the lumbar spine and right knee conditions, name the precipitating and alleviating factors for a flare up, and estimate "per the veteran" the extent to which flare-ups affect functional impairment.

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

2.  After completion of the foregoing and any additional development needed, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

